899 F.2d 15
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald NEWSON, Plaintiff-Appellant,v.Jeff REYNOLDS, Commissioner, et al., Defendants-Appellees.
No. 90-5296.
United States Court of Appeals, Sixth Circuit.
April 6, 1990.

1
Before KRUPANSKY and MILBURN, Circuit Judges, and WILLIAM K. THOMAS, Senior District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the record indicates that the district court filed on February 6, 1990, an order directing that process issue to certain defendants and dismissing all plaintiff's other claims as frivolous.  The plaintiff appealed from that order.  He has filed a motion for appointment of counsel.


4
Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).  No 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of HHS, 759 F.2d 565, 569 (6th Cir.1985).


5
It is ordered that the appeal be, and it hereby is, dismissed for lack of jurisdiction, and the motion for counsel is denied.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable William K. Thomas, Senior U.S. District Judge for the Northern District of Ohio, sitting by designation